



Exhibit 10.3
OCERA THERAPEUTICS, INC.
NON-EMPLOYEE DIRECTOR COMPENSATION POLICY
As Amended and Restated
March 31, 2016
The purpose of this Non-Employee Director Compensation Policy, as amended and
restated (this “Policy”), of Ocera Therapeutics, Inc., a Delaware corporation
(the “Company”), is to provide a total compensation package that enables the
Company to attract and retain, on a long-term basis, high caliber directors on
the Company's Board of Directors (the “Board”) who are not employees or officers
of the Company or its subsidiaries. This Policy will become effective as of the
date this Policy is approved by the Board (the “Effective Date”).
In furtherance of this purpose, following the Effective Date, all non-employee
Directors shall be paid cash compensation for services provided to the Company
as set forth below.
 
 
Annual Amount
Annual Retainer for each Board Member:
$35,000
Additional Retainer for the Chairman of the Board:
$25,000
Additional Retainer for Lead Independent Director
$20,000
Audit Committee Chair:
$17,500
Other Audit Committee Members:
$7,500
Compensation Committee Chair:
$10,000
Other Compensation Committee Members:
$5,000
Nominating and Corporate Governance Committee Chair:
$8,000
Other Nominating and Corporate Governance Committee Members:
$4,000



Additionally, the non-employee Directors shall be eligible to participate in the
Company's stock option plans on a case by case basis as follows:
(a) Welcome Grants. Following the Effective Date, each person who is thereafter
first appointed or first elected to the Board as a non-employee Director, is or
will be eligible to receive a one-time option grant of an option to purchase
20,000 shares of the Company's common stock (the “Welcome Grant”). All
non-employee Directors who are first appointed or first elected to the Board
after the Effective Date shall receive his or her Welcome Grant promptly
following the date that he or she is so appointed or elected to the Board, upon
Board approval thereof. All Welcome Grants shall vest, as to 25% of the shares
initially covered by such stock option, on the first anniversary date of the
date of grant thereof with the balance of the shares subject thereto to vest in
equal monthly installments over the next succeeding three year





--------------------------------------------------------------------------------





period, provided, in all cases, that the non-employee Director is, as of such
vesting date, then a director of the Company.
(b) Annual Grants. Annual grants of 12,500 stock options (the “Annual Grants”)
shall be made to non-employee Directors in addition to the Welcome Grants, which
grants shall vest in equal monthly installments over one year, with the first
tranche vesting on the one month anniversary of the date of the grant, provided,
in all cases, that the non-employee Director is, as of each such vesting date,
then a director of the Company.
(c) Exercise Period Upon Departure. If a recipient of option grants under this
Policy (the “Optionee”) ceases to be a Director for any reason, any portion of
the Optionee’s Welcome Grant or Annual Grants outstanding on such date may be
exercised, to the extent exercisable on the date the Optionee ceased to be a
Director, for a period of three (3) years from the date the Optionee ceased to
be a Director or until the expiration date of the applicable option grants, if
earlier.  Any portion of the Welcome Grant or Annual Grants that is not
exercisable on the date the Optionee ceases to be a Director shall terminate
immediately and be of no further force or effect.
The foregoing compensation will be in addition to reimbursement of all
out-of-pocket expenses incurred by non-employee Directors in attending meetings
of the Board.




2

